Case: 13-40331      Document: 00512554114         Page: 1    Date Filed: 03/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-40331                          March 7, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TEODOCIO CARRERA, also known as Maclovio Ocon,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:10-CR-29-3


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Teodocio Carrera, who is serving a 108-month sentence following his
guilty plea to a methamphetamine offense, filed a pro se notice of appeal from
“the JUDGMENT entered in the above captioned case . . . on August 26, 2011.”
The district court’s docket reflects that the court entered a preliminary order
of forfeiture of property on that date. In his brief, however, Carrera complains
about the district court’s denial of both his motion for return of property, filed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40331     Document: 00512554114     Page: 2   Date Filed: 03/07/2014


                                  No. 13-40331

in January 2013, and his motion to vacate the forfeiture judgment, filed in
February 2013. Under the particular circumstances here, we will liberally
construe his notice of appeal and address the challenges Carrera raises to the
denial of the motion for return of property and the motion to vacate the
forfeiture judgment. See United States v. Knowles, 29 F.3d 947, 949 (5th Cir.
1994); Trust Co. Bank v. United States Gypsum Co., 950 F.2d 1144, 1148 (5th
Cir. 1992).
      As for whether the appeal waiver bars the instant appeal, as the
Government contends, we pretermit this issue because Carrera has failed to
address any issue pertinent to his appeal. See United States v. Story, 439 F.3d
230, 230-31 (5th Cir. 2006) (noting that the existence of a valid appeal waiver
does not implicate this court’s jurisdiction).
      In his appellate brief, Carrera now contends that in regard to the judicial
forfeiture, his counsel failed to inform him that his property would be seized,
and he argues that the district court should have construed his motions as
seeking relief under 28 U.S.C. § 2255. He does not, however, address the
district court’s determinations that his motions, which were premised on
alleged procedural defects in the forfeiture order, lacked merit because (1) the
property at issue was clearly identified in both the preliminary order of
forfeiture and the final order of forfeiture, (2) Carrera had not contested the
forfeiture, and (3) Carrera had agreed to forfeit the items in his plea
agreement. Nor does he present any argument concerning the district court’s
entry of the preliminary order of forfeiture.        Accordingly, Carrera has
abandoned any challenge to those determinations. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because
Carrera’s appeal is without arguable merit, it is DISMISSED AS FRIVOLOUS.
See United States v. Salazar-Olivares, 179 F.3d 228, 230 (5th Cir. 1999); 5TH
CIR. R. 42.2. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.068.

                                        2